Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	
1. 	This action is responsive to communications: Amendment, filed 25 July 2022, and IDS, filed 25 July 2022, to the Original Application, filed 10 February 2022.

2. 	Claims 1-9, 11-19, and 21-29 are pending.  Applicant has cancelled claims 10, 20, and 30.  Claims 1, 11, and 21 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 25 July 2022 was filed after the mailing date of the original application on 10 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-9, 11-12, 15-19, 21-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. Publication 2019/0139642 A1) in view of Krishnan (U.S. Publication 2022/0093094 A1).
	As per independent claim 1, Roberge teaches a computer-implemented method, executed on a computing device (See Roberge, Abstract), comprising:
	receiving audio-based content from a user who is reviewing an image on a display screen (See Roberge, paragraphs 0011 and 0114, describing that a cardiologist may provide an utterance, such as “Mobile 10 by 7 anterior leaflet vegetation” to report a “growth” – vegetation – while focused on an ROI – region of interest on a selected image displayed on a display device);
	receiving gaze information that defines a gaze location of the user, wherein the gaze information defines a gaze location of the user with respect to a portion of the image on the display screen (See Roberge, Figure 8, element 802, and paragraph 0114, describing defining a specific area within the selected image that represents the cardiologist’s gaze as identified by the system using an eye tracking device on the echocardiogram image);
	…
	associating the audio-based content with the portion of the image on the display screen defined by the gaze location of the user (See Roberge, paragraphs 0110 and 0114-0115, and Figure 8, describing the system uses a matching algorithm to process information derived from the utterance, the ROI, and/or the image to output a template based on matching one or more inputs and/or to train a DL neural network model).
	Roberge does not teach expressly:
	… temporally aligning the audio-based content and the gaze information to form location-based content; however, Krishnan teaches this limitation (See Krishnan, paragraphs 0109 and 0118, describing determining an alignment based on the gaze detector input and the feature extractor input using time data, such as a timestamp, frame number, etc.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the temporal alignment of audio and gaze input of Krishnan with the received gaze and audio-based information of Roberge.  The motivation for doing so would have been to enable to enable the system to determine the user’s intent as to his or her speech input with regard to the displayed image such that the system may correctly associated the speech input with the image data, as taught by Krishnan (See Krishnan, paragraph 0109).
Therefore, it would have been obvious to combine Krishnan with Roberge for the benefit of enabling the system to determine the user’s intent as to his or her speech input with regard to the displayed image such that the system may correctly associated the speech input with the image data to obtain the invention as specified in claim 1.
As per dependent claim 2, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan also teach rendering the image on the display screen (See Roberge, Figure 8, and paragraphs 0111 and 0118).
As per dependent claim 5, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan also teach wherein the audio-based content and the gaze information are generated during AI model training session (See Roberge, paragraphs 0054-0055, 0061, 0102, and 0206).
As per dependent claim 6, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan also teach wherein the location-based content is utilized to populate a medical report (See Roberge, paragraph 0154, and Figure 6, element 611).
As per dependent claim 7, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan also teach wherein the location-based content is utilized to train an AI model (See Roberge, paragraphs 0002, 0054, 0102, 0110, 0206, and 0209).
As per dependent claim 8, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan also teach wherein the location-based content is utilized to enrich a medical image (See Roberge, paragraphs 0114-0115 and 0117-0118).
As per dependent claim 9, Roberge and Krishnan teach the limitations of claim 8 as described above.  Roberge and Krishnan also teach wherein the audio-based content is descriptive content that describes a portion of the medical image (See Roberge, paragraphs 0110, 0114, and Figure 8).
As per independent claim 11, Roberge teaches a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations… (See Roberge, Figure 4 and paragraph 0200).
Independent claim 11 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 12, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 15, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 16, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 17, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 18, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per dependent claim 19, Roberge and Krishnan teach the limitations of claim 18 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.
As per independent claim 21, Roberge teaches a computing system including a processor and memory configured to perform operations… (See Roberge, Figure 14 and paragraphs 0102 and 0189).
Independent claim 21 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 22, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 22 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 25, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 25 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 26, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 26 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 27, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 27 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 28, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 28 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per dependent claim 29, Roberge and Krishnan teach the limitations of claim 28 as described above.  Claim 29 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.


5.	Claims 3, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. Publication 2019/0139642 A1) in view of Krishnan (U.S. Publication 2022/0093094 A1), as applied to claims 1, 11, and 21 above, and further in view of Peters (U.S. Publication 2021/0076002 A1).
As per dependent claim 3, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan do not teach expressly wherein the audio-based content and the gaze information are generated during a telehealth session, however, Peters teaches this limitation (See Peters, paragraphs 0124-0127, describing remote interactions of users through video conferencing, such as for telehealth/medicine).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the telehealth application of Peters with the alignment of gaze and audio information respective to a displayed image of Roberge and Krishnan.  The motivation for doing so would have been to classify user emotions based on feedback received with regard to speech or facial analysis of the user while viewing specific content, as taught by Peters (See Peters, paragraph 0126).  Therefore, it would have been obvious to combine Peters with Roberge and Krishnan for the benefit of classifying user emotions based on feedback received with regard to speech or facial analysis of the user while viewing specific content to obtain the invention as specified in claim 3.
As per dependent claim 13, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 23, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 23 additionally incorporates substantially similar subject matter as that of 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


6.	Claims 4, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. Publication 2019/0139642 A1) in view of Krishnan (U.S. Publication 2022/0093094 A1), as applied to claims 1, 11, and 21 above, and further in view of Penney (U.S. Publication 2020/0337627 A1).
As per dependent claim 4, Roberge and Krishnan teach the limitations of claim 1 as described above.  Roberge and Krishnan do not teach expressly wherein the audio-based content and the gaze information are generated during a diagnostic session, however, Penney teaches this limitation (See Penney, paragraphs 0191-0192, describing receiving gaze and audio input from a user during a diagnostic session).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the diagnostic session of Penney with the alignment of gaze and audio information respective to a displayed image of Roberge and Krishnan.  The motivation for doing so would have been to derive indications of the user’s cognitive health, as taught by Penney (See Penney, paragraph 0191).  Therefore, it would have been obvious to combine Penney with Roberge and Krishnan for the benefit of deriving indications of the user’s cognitive health to obtain the invention as specified in claim 4.
As per dependent claim 14, Roberge and Krishnan teach the limitations of claim 11 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 24, Roberge and Krishnan teach the limitations of claim 21 as described above.  Claim 24 additionally incorporates substantially similar subject matter as that of 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.




Response to Arguments

8.	Applicant’s arguments with respect to claim(s) 1-9, 11-19, and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Keene (U.S. Publication 2018/0177973 A1) discloses therapeutic uses of digital story capture systems.
- Itkowitz (U.S. Publication 2019/0324533 A1) discloses gaze-initiated communications.
- Huynh (U.S. Publication 2020/0234809 A1) discloses optimizing healthcare delivery.
- Moghadam (U.S. Publication 2022/0044772 A1) discloses automated electronic patient care record data capture.


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176